 


110 HRES 296 EH: Supporting the goals and ideals of National Eosinophil Awareness Week, and for other purposes.
U.S. House of Representatives
2007-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 296 
In the House of Representatives, U. S., 
 
May 15, 2007 
 
RESOLUTION 
Supporting the goals and ideals of National Eosinophil Awareness Week, and for other purposes. 
 
 
Whereas the term eosinophilic disorders is a general term used to describe a group of diseases and disorders caused by the production of too many white blood cells called eosinophils; 
Whereas eosinophilic disorders patients suffer from their immune system attacking their body's own normal, healthy tissue, resulting in inflammation or swelling; 
Whereas an estimated 50,000 people are affected by eosinophilic disorders in the United States, many of whom remain undiagnosed or misdiagnosed; 
Whereas inflammatory eosinophilic disorders are thought to be both allergic and autoimmune diseases, such that the body's immune system, which normally fights infections and viruses, mistakes common food proteins and environmental allergens as foreign; 
Whereas eosinophilic disorders cause chronic illness that significantly impacts a person’s quality of life and ability to attend school and work, and dramatically alters dietary lifestyles; 
Whereas some eosinophilic disorders cause life-threatening and sometimes fatal illnesses by causing inflammation of the vital organs, such as the heart, lungs, kidney, and gastrointestinal tract; 
Whereas eosinophilic disorders are difficult to diagnose and treatment is often delayed, resulting in unnecessary suffering; 
Whereas many patients with eosinophilic disorders often have severe long-term disabilities as well as the severe limitations imposed by the disease itself; 
Whereas some eosinophilic disorder patients will suffer permanent irreversible organ damage as a result of delays in diagnosis and proper treatment; and 
Whereas the American Partnership For Eosinophilic Disorders has identified the third week of May as an appropriate time to recognize National Eosinophil Awareness Week in order to educate communities across the Nation about eosinophilic disorders and the need for research funding, accurate diagnosis, and effective treatments: Now, therefore, be it 
 
That the House of Representatives— 
(1)supports the goals and ideals of National Eosinophil Awareness Week; and 
(2)encourages health care providers and the American Partnership for Eosinophilic Disorders to increase education and awareness regarding eosinophilic disorders. 
 
Lorraine C. Miller,Clerk. 
